DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2015/0030146) and Rodriguez et al. (“Rodriguez”, Pub. No. 2002/0068599).
Per claim 1, Liu teaches a mobile communication system including a mobile communication device configured to carry out through processor executable instructions using computer-implemented functions to improve operation of the computing system to enable a user to quickly and privately access resources of interest to the user, the system comprising: 
 a computer program configured to operate on the mobile communication device through the processor and configured to access the internet and having stored thereon computer- executable instructions configured to cause the computer device to implement instructions (fig. 5; [0049]; [0101]); 
a database of information accessible through the mobile communication device, wherein the information of the database includes resource information in the form of website links, telephone number links or both (figs 3a and 3d; [0027]; [0029]; [0034]; [0052]; [0069]; [0070]; [0072]); and 
a resource access function configured to enable the user to access a resource of the database either through a direct link to a website of the resource, a direct link to call a telephone which show that the user can access a resource by either dialing a number or selecting a web link).  
Liu does not specifically teach crisis-related resources of interest to the user. However, Rodriguez teaches a dynamic contact list comprising crisis-related resources such as hospitals, police and fire department (fig. 3; [0027]; [0049]; [0050]; [0051]). Therefore, it would have been obvious to one of ordinary skill in the art or before the effective filing date of the claimed invention to include the teaching of Rodriguez in the invention of Liu in order to provide the user with quick access to emergency contact information based the user’s location.
Per claim 2, the modified Liu teaches the mobile communication system of Claim 1 wherein the database includes resource information about assistance related to interpersonal violence, suicide, sex violence, and housing (fig. 3; [0027]; [0049]; [0050]; [0051]; it is noted resource information such as police and fire department can provide access assistance information related to crime, violence, suicide and housing).
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175